Exhibit 10.1

 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT (this “Forbearance Agreement”) is entered into as of
July 7, 2017 by and among (i) U.S. Bank National Association, a national banking
association, as Lease Indenture Trustee and as Pass Through Trustee;
(ii) certain Holders (the “Consenting Certificateholders”) of the Pass Through
Trust Certificates (the “Certificates”); and (iii) GenOn Mid-Atlantic LLC, a
Delaware limited liability company, as successor to Southern Energy Mid-Atlantic
(the “Facility Lessee”), under the seven separate Indentures of Trust, Mortgage
and Security Agreements (the “Indentures”) related to the seven facility lease
agreements with the Facility Lessee regarding the Morgantown facilities
(collectively, the “Facility Leases” and together with the Indentures and the
other Operative Documents (as defined in the Participation Agreements,) the
“Facility Lease Agreements”).  Capitalized terms used herein and not otherwise
defined shall have the meanings given such terms in Appendix A to the
Participation Agreements, the Pass Through Trust Agreements or the Indentures,
as the context requires.

 

RECITALS

 

WHEREAS, there are outstanding disputes as to alleged breaches and/or defaults
by and among the Owner Lessors, the Owner Participants, the Lease Indenture
Trustee, the Consenting Certificateholders and the Facility Lessee as to one or
more of the following, as applicable (collectively, the “Existing Disputes”): 
(i) the matters subject to litigation prosecuted under Index No. 651181/2017 in
the Supreme Court for the State of New York, County of New York (the “New York
Action”); (ii) the matters subject to litigation prosecuted in the case
captioned Morgantown OL1 LLC, et al. v. GenOn Energy, Inc., et al., Case
No. 653146/2017 (N.Y. Sup. Ct.); and (iii) whether on June 30, 2017, the
Periodic Lease Rent payment for the Morgantown facilities due in the amount of
$127,582,652 (the “June Rent Payment”) was duly made by the Facility Lessee;

 

WHEREAS, as a result of the Existing Disputes related to the June Rent Payment,
the Lease Indenture Trustee made a draw under those certain irrevocable letters
of credit issued by Natixis, New York Branch in favor of the Lease Indenture
Trustee as beneficiary in the aggregate amount of $124,865,624.88 (the “June 30
Draw Requests”);

 

WHEREAS, as a result of the Existing Disputes related to the June Rent Payment,
the Consenting Certificateholders assert that they will have the immediate right
(after giving effect to any applicable grace period and subject to any other
conditions set forth in the Operative Documents) to direct the Pass Through
Trustee to direct the Lease Indenture Trustee to exercise any and all remedies
under the Lease Indentures, including, without limitation, (a) the initiation or
continuation of any legal action against the Facility Lessee, (b) instructing
the Lease Indenture Trustee to take any action permitted under the Operative
Documents or applicable law, (c) taking any action with respect to the effects
of a Lease Event of Default, Lease Indenture Event of Default, Significant Lease
Default, Event of Default, Lease Indenture Default, or any other breach and/or
default or event of default under the Operative Documents (if any), and (d) the
preparation for or initiation of any legal process for payment or otherwise
permitted under the Operative Documents or applicable law (including but not
limited to, any enforcement action) (collectively, any or all such rights and
remedies the “Rights and Remedies”);

 

--------------------------------------------------------------------------------


 

WHEREAS, to facilitate negotiations for the amicable resolution and settlement
of the Existing Disputes between the parties to the Operative Documents,
including a potential restructuring or recapitalization transaction involving
the Facility Lessee, Owner Lessors, Owner Participants, Consenting
Certificateholders and/or the Operative Documents (the “Potential Transaction”),
the Facility Lessee has requested that the Lease Indenture Trustee, the Pass
Through Trustee and each of the Consenting Certificateholders agree to forbear,
during the Forbearance Period (as defined below), from (i) exercising their
Rights and Remedies and (ii) taking any action with respect to the effects of a
Lease Event of Default, Lease Indenture Event of Default, Significant Lease
Default, Event of Default, Lease Indenture Default, or any other breach and/or
default or event of default under the Operative Documents (if any), in each case
solely to the extent arising from the occurrence and continuation of the
Existing Disputes to the extent it may result in the occurrence of a Lease Event
of Default, Lease Indenture Event of Default, Significant Lease Default, Event
of Default, Lease Indenture Default, or any other breach and/or default or event
of default under the Operative Documents (if any), subject to the terms and
conditions of this Forbearance Agreement; and

 

WHEREAS, the Lease Indenture Trustee, the Pass Through Trustee and the
Consenting Certificateholders are willing to provide the foregoing limited
forbearance on the terms and subject to the conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth, and intending to be legally bound, the parties
hereto agree as follows:

 

1.                                      Acknowledgements.

 

(a)                                 The Facility Lessee hereby ratifies and
affirms the Operative Documents and acknowledges that the Operative Documents
are in full force and effect.  The Facility Lessee agrees that the Operative
Documents to which it is a party constitute valid and binding obligations and
agreements of the Facility Lessee enforceable against the Facility Lessee in
accordance with their respective terms;

 

(b)                                 Neither the Facility Lessee, on the one
hand, nor the Lease Indenture Trustee, the Pass Through Trustee and the
Consenting Certificateholders on the other hand, have otherwise waived, released
or compromised, and do not hereby waive, release or compromise, and may never
waive, release or compromise any events, occurrences, acts, or omissions that
may constitute or give rise to any breaches, Lease Events of Default, Lease
Indenture Events of Default or Significant Lease Defaults, including without
limitation the Existing Disputes related to the June Rent Payment, that existed
or may have existed, exist or may currently exist, or may arise in the future,
nor does the Lease Indenture Trustee, the Pass Through Trustee or any Consenting
Certificateholder waive any Rights and Remedies, including without limitation,
the right to charge default interest or to direct the Lease Indenture Trustee to
commence to exercise the remedy of foreclosure as to any property pledged as
collateral in connection with the Operative Documents, nor does the Facility
Lessee waive any rights, remedies or claims to which it may be entitled as a
result of the Existing Disputes;

 

(c)                                  The execution and delivery of this
Forbearance Agreement shall not:  (i) constitute an extension, modification,
amendment, or waiver of any aspect of any of the

 

2

--------------------------------------------------------------------------------


 

Operative Documents; (ii) extend the terms of the Facility Leases, the Lessor
Notes, Pass Through Certificates or the due date of any of the foregoing;
(iii) give rise to any obligation on the part of the Lease Indenture Trustee,
the Pass Through Trustee, the Consenting Certificateholders or the Facility
Lessee to extend, modify, amend, or waive any term or condition of the Facility
Leases, the Lessor Notes or Pass Through Certificates; (iv) establish any course
of dealing with respect to the Facility Leases, the Lessor Notes or Pass Through
Certificates; or (v) give rise to any defenses or counterclaims to the right of
the Consenting Certificateholders to compel payment of or under the Facility
Leases, the Lessor Notes or Pass Through Certificates or otherwise enforce their
rights and remedies set forth in the Operative Documents;

 

(d)                                 Except as expressly provided herein
(including Section 2 hereof), the Lease Indenture Trustee’s, the Pass Through
Trustee’s and the Consenting Certificateholders’ agreement to forbear in the
exercise of their Rights and Remedies and to forbear from taking any action with
respect to the effects of a Lease Event of Default, Lease Indenture Event of
Default, Significant Lease Default, Event of Default, Lease Indenture Default,
or any other breach and/or default or event of default under the Operative
Documents (if any), and to perform as provided herein shall not invalidate,
impair, negate or otherwise affect the Lease Indenture Trustee’s or the Pass
Through Trustee’s ability to exercise (or the Consenting Certificateholders’
ability to direct the Pass Through Trustee to direct the Lease Indenture Trustee
to exercise) their respective Rights and Remedies under the Operative Documents,
or affect the ability of the Facility Lessee to exercise any rights or remedies
in respect of the Existing Disputes and otherwise.

 

(e)                                  The Forbearance (as defined below) and this
Forbearance Agreement shall not be deemed to be, or construed as, an admission
on the part of the Facility Lessee as to the existence of any Lease Events of
Default, Lease Indenture Events of Default, Significant Lease Defaults or any
other breach of the terms and conditions of, any Facility Lease Agreement.

 

(f)                                   For the avoidance of doubt, this
Forbearance Agreement shall not be deemed to be, or construed as, or have the
effect of modifying or adversely impacting the rights of any party to the
Operative Documents not a party to this Forbearance Agreement including, but not
limited to, the Owner Lessors and Owner Participants, as well as any claims,
rights, or remedies the Facility Lessee or any of its affiliates have or may
pursue in any proceeding against any party to the Operative Documents not a
party to this Forbearance Agreement.

 

2.                                      Forbearance.

 

(a)                                 Forbearance.  In consideration of the
Facility Lessee’s agreement of timely and strict compliance with the terms of
this Forbearance Agreement, and in reliance upon the representations,
warranties, agreements and covenants of Facility Lessee set forth herein,
subject to the satisfaction of each of the conditions precedent to the
effectiveness of this Forbearance Agreement, from the Agreement Effective Date
(as defined below) until the Termination Date (as defined below), the Lease
Indenture Trustee, the Pass Through Trustee and each Consenting
Certificateholder (severally and not jointly) hereby agrees to forbear (the
“Forbearance”) (i) from exercising any of the Rights and Remedies under the
Operative Documents or applicable law solely with respect to the Existing
Disputes, and (ii) from taking any action with respect to the effects of a Lease
Event of Default, Lease Indenture Event of Default, Significant Lease Default,

 

3

--------------------------------------------------------------------------------


 

Event of Default, Lease Indenture Default, or any other breach and/or default or
event of default under the Operative Documents (if any), in each case with
respect to the Existing Disputes.

 

(b)                                 Forbearance Period.  The Forbearance shall
commence on the Agreement Effective Date (as defined below) and continue until
the earlier of (a) August 15, 2017 at 12:01 a.m. New York City time and (b) the
date on which any Event of Termination (as defined below) shall have occurred
(the earlier of (a) and (b), the “Termination Date” and the period commencing on
the Agreement Effective Date and ending on the Termination Date, the
“Forbearance Period”).  On the Termination Date, the Forbearance shall
immediately and automatically terminate and shall thereafter have no further
force or effect, and the Facility Lessee, Pass Through Trustee, Lease Indenture
Trustee and each Consenting Certificateholder shall be immediately and
automatically released from any and all obligations and agreements under this
Forbearance Agreement.  From and after the Termination Date, and subject to the
Facility Lessee’s rights to contest whether any of the Existing Disputes give
rise to the ability of the Pass Through Trustee or the Lease Indenture Trustee
to exercise any rights and remedies, the Pass Through Trustee and the Lease
Indenture Trustee shall be entitled to exercise (and the Consenting
Certificateholders shall be entitled to direct the Pass Through Trustee to
direct the Lease Indenture Trustee to exercise) any of the Rights and Remedies
as if this Forbearance Agreement had never existed, and all of the Rights and
Remedies under the Operative Documents and in law and in equity shall be
available without restriction or modification, as if the Forbearance had not
occurred.

 

(c)                                  Notwithstanding anything to the contrary
herein, during the Forbearance Period the Facility Lessee may take any action it
is permitted or required to take under the Operative Documents, in the ordinary
course of operating and maintaining its business, as though no Lease Event of
Default, Lease Indenture Event of Default, Significant Lease Default, Event of
Default, Lease Indenture Default, or any other breach and/or default or event of
default under the Operative Documents (if any) with respect to the Existing
Disputes has occurred or is continuing and, notwithstanding any termination of
this Forbearance Agreement in accordance with the terms hereof, the Consenting
Certificateholders hereby direct the Pass Through Trustee not to direct the
Lease Indenture Trustee to assert liability on the part of or seek damages from
the Facility Lessee for any such action taken during the Forbearance Period;
provided, however, that the provisions of this subsection 2(c) shall not apply
to any of the negative covenants set forth in Section VI of the Participation
Agreement.

 

3.                                      Conditions Precedent to Effectiveness of
this Forbearance Agreement.  This Forbearance Agreement and the Forbearance
shall become effective only upon satisfaction in full of the following
conditions precedent, unless waived in writing by each of the Consenting
Certificateholders (the date on which such conditions are satisfied or waived,
the “Agreement Effective Date”).

 

(a)                                 The Lease Indenture Trustee and the Pass
Through Trustee will have received a counterpart of this Forbearance Agreement,
executed by the Facility Lessee, on the one hand, and by the Consenting
Certificateholders, on the other hand.

 

(b)                                 The Facility Lessee shall have paid to the
Lease Indenture Trustee and the Pass Through Trustee all accrued and unpaid
fees, costs and expenses of the Lease Indenture Trustee

 

4

--------------------------------------------------------------------------------


 

and the Pass Through Trustee through July 1, 2017, pursuant to invoices
presented for payment on or prior to the date hereof, including, without
limitation, reasonable and documented fees and out-of-pocket costs and expenses
of Lease Indenture Trustee’s counsel.

 

(c)                                  The Facility Lessee shall have paid to
Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss”), as counsel to the
Consenting Certificateholders, all accrued and unpaid reasonable and documented
fees and out-of-pocket costs and expenses of Paul, Weiss through July 1, 2017,
pursuant to invoices presented for payment on or prior to the date hereof.

 

4.                                      Representations and Warranties.  In
consideration of the foregoing agreements, the Facility Lessee represents and
warrants to each Consenting Certificateholder, and each Consenting
Certificateholder severally but not jointly hereby represents and warrants to
the Facility Lessee, as follows.

 

(a)                                 Such party is duly organized, is validly
existing and is not in violation in any respect of any term of its charter,
bylaws or other constitutive documents; the execution, delivery and performance
of this Forbearance Agreement are within such party’s power and have been duly
authorized by all necessary action; and such party is voluntarily entering into
this Forbearance Agreement.

 

(b)                                 This Forbearance Agreement constitutes a
valid and legally binding agreement, enforceable against such party in
accordance with its terms.

 

(c)                                  No consent or authorization of, filing
with, notice to or other act by or in respect of, any governmental or regulatory
authority or any other person is required in connection with such party’s entry
into, and performance of, this Forbearance Agreement, except for consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect or which are immaterial in nature; and the entry into and
performance of this Forbearance Agreement by such party does and will not
conflict with, or result in the default under, any material agreement or
document of such party, its constituent documents or any applicable law,
regulation or court order, consent or ruling.

 

(d)                                 Each Consenting Certificateholder represents
and warrants that, as of the date hereof, it beneficially holds, or advises or
manages for a beneficial holder, the principal amount of Certificates set forth
on the signature page attached hereto; and to that extent it advises or manages
the Certificates for any beneficial holder, it has the authority to enter into
this Forbearance Agreement on behalf of any such beneficial holder and that this
Forbearance Agreement is a valid and legally binding agreement, enforceable
against that holder and such party.

 

(e)                                  The Facility Lessee represents that, as of
the date of this Forbearance Agreement, there are no Events of Default that have
occurred and are continuing under the Operative Documents other than any
defaults or alleged defaults related to the Existing Disputes (if any).

 

(f)                                   The parties to this Forbearance Agreement
acknowledge that nothing in this Forbearance Agreement, including the
presentation of drafts from one party to another, constitutes the making of an
offer to sell or the solicitation of an offer to buy securities or loans of any
kind or the solicitation of a consent or waiver of any rights under any of the
Operative

 

5

--------------------------------------------------------------------------------


 

Documents and the entry into this Forbearance Agreement shall not constitute,
directly or indirectly, an incurrence, a refinancing, an extension or a
modification in any way of any debt or a recapitalization or restructuring in
any way of the obligations of the Facility Lessee.

 

(g)                                  Neither the Pass Through Trustee, the Lease
Indenture Trustee nor the Consenting Certificateholders have made any assurances
concerning (i) the manner in which or whether the Existing Disputes may be
resolved or (ii) any additional forbearance, waiver, restructuring or other
accommodations.

 

5.                                      Other Agreements.

 

(a)                                 Reimbursement of Consenting
Certificateholder Expenses.  The Facility Lessee shall pay the reasonable and
documented fees and out-of-pocket expenses accrued from July 1, 2017 through the
Termination Date, of (a) the Lease Indenture Trustee, (b) the Pass Through
Trustee, (c) Paul, Weiss, and (d) one financial advisor to be retained by the
Consenting Certificateholders directly or through Paul, Weiss.  The Facility
Lessee’s obligations under this Section 5(a) to pay fees and expenses incurred
during the Forbearance Period shall survive any termination of this Forbearance
Agreement.  The Facility Lessee shall use commercially reasonable efforts to pay
such fees and expenses within ten (10) Business Days after receipt, but in no
event shall pay such fees and expenses later than thirty (30) days after
receipt.

 

(b)                                 Standstill.  The Facility Lessee, the Lease
Indenture Trustee, the Pass Through Trustee and the Consenting
Certificateholders hereby acknowledge and agree that, during the Forbearance
Period, neither party shall, directly or indirectly, institute any legal action
against any of the Facility Lessee, the Lease Indenture Trustee, the Pass
Through Trustee or the Consenting Certificateholders or any of their affiliates,
subsidiaries, managed accounts, or any of their respective officers, directors,
employees, members, representative agents, consultants, attorneys or advisors,
arising out of or relating to the Existing Disputes or the June 30 Draw
Requests; provided, however, that the Lease Indenture Trustee will be permitted
to pursue a trustee instruction procedure pursuant to Minnesota law with respect
to the application of Section 3.1 or Section 3.3 of the Indentures.  Within
three (3) Business Days of the Agreement Effective Date, the Facility Lessee
shall seek a stay of the New York Action during the Forbearance Period.  If no
such stay shall be entered, nothing herein shall prevent the Lease Indenture
Trustee or Pass Through Trustee from taking any permitted or required action
related to the New York Action.

 

(c)                                  Estimation Motion.  Neither the Facility
Lessee nor any of its affiliates shall  directly or indirectly object to,
impede, or take any other action to interfere with or delay any attempt by the
Lease Indenture Trustee to appear in connection with the Debtors’ Motion to
Estimate the Owner Lessor Plaintiffs’ Claims and Expedited Motion to Establish
Related Schedule [Docket No. 128] (the “Estimation Motion”), filed in the
chapter 11 cases of GenOn Energy, Inc., and certain of its affiliates, Case
No. 17-33695 (Bankr. S.D. Tex.).  The Facility Lessee and its affiliates shall
cooperate in good faith with the Lease Indenture Trustee if it elects to join
the Estimation Motion as a party in interest.

 

(d)                                 Disclosure; Confidentiality.  The Facility
Lessee shall, as soon as practicable but no later than two Business Days after
the Agreement Effective Date, publicly file an

 

6

--------------------------------------------------------------------------------


 

announcement of its entry into this Forbearance Agreement along with a copy of
this Forbearance Agreement.  The Facility Lessee agrees that all information
provided by the Consenting Certificateholders hereunder, including the identity
of each Consenting Certificateholder, will be maintained in confidence and will
not be disclosed publicly or to third parties other than the Facility Lessee’s
advisors and agents, except as may be required by applicable law or regulation,
a court or other governmental agency.  When the Facility Lessee publicly files a
copy of this Forbearance Agreement with the SEC or otherwise it shall redact
each Consenting Certificateholder’s signature page in any such filing so as to
not disclose such Consenting Certificateholder’s identity or holdings
information.

 

(e)                                  Consenting Certificateholder Holdings;
Direction.

 

(i)                                     By its signature below, each Consenting
Certificateholder hereby directs (1) the Pass Through Trustee to enter into this
Forbearance Agreement and (2) the Pass Through Trustee to direct the Lease
Indenture Trustee to enter into this Forbearance Agreement.

 

(ii)                                  By its signature below, each Consenting
Certificateholder hereby certifies to the Pass Through Trustee and Lease
Indenture Trustee that the information set forth on its respective signature
block and the related schedules accurately reflects such Consenting
Certificateholder’s holdings of Certificates.

 

(iii)                               The Pass Through Trustee represents and
warrants that it is the sole holder of the currently outstanding Lessor Notes
under each Indenture.  The Pass Through Trustee, in reliance on representations
and warranties made by each of the Consenting Certificateholders certifying as
to each such Consenting Certificateholder’s individual holdings, also represents
and warrants that the Consenting Certificateholders in the aggregate constitute
the Required Holders under each of the Pass Through Trust Agreements for the
purpose of directing the Pass Through Trustee to direct the Lease Indenture
Trustee to execute this Forbearance Agreement.

 

(iv)                              The Lease Indenture Trustee, based on the
representations and warranties of the Pass Through Trustee, represents and
warrants that the Pass Through Trustee constitutes the sole holder and the
Required Holders under each of the Indentures for the purpose of directing the
Lease Indenture Trustee to execute this Forbearance Agreement.

 

6.                                      Revocation and Termination.  The
Forbearance Period shall automatically terminate if any of the following events
shall occur (each, an “Event of Termination”):

 

(a)                                 the failure of the Facility Lessee to comply
with any term, condition or covenant set forth in this Forbearance Agreement,
and upon five (5) Business Days written notice to the Facility Lessee and
subject to the ability of the Facility Lessee to cure;

 

(b)                                 other than the alleged defaults related to
the Existing Disputes, there occurs and is continuing any (i) Lease Event of
Default or (ii) Lease Indenture Event of Default;

 

(c)                                  the Facility Lessee commences a case under
title 11 of the United States Code or any equivalent; or

 

7

--------------------------------------------------------------------------------


 

(d)                                 the Facility Lessee provides written notice
to the Consenting Certificateholders or Paul, Weiss that it is terminating
discussions with the Consenting Certificateholders regarding a Potential
Transaction.

 

7.                                      Miscellaneous.

 

(a)                                 Interpretive Matters.

 

(i)                                     Unless the context of this Forbearance
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, and the term
“including” is not limiting.  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Forbearance Agreement refer to this
Forbearance Agreement as a whole and not to any particular provision of this
Forbearance Agreement.  Section, subsection and clause references herein are to
this Forbearance Agreement unless otherwise specified.

 

(ii)                                  The term “person” as used in this
Forbearance Agreement shall be broadly interpreted to include, without
limitation, any individual, corporation, company, partnership or other entity.

 

(b)                                 Headings.  Section and subsection headings
in this Forbearance Agreement are included herein for convenience of reference
only and will not constitute a part of this Forbearance Agreement for any other
purpose or be given any substantive effect.

 

(c)                                  Applicable Law.  Except as otherwise
expressly provided in any of the Operative Documents, in all respects, including
all matters of construction, validity and performance, this Forbearance
Agreement will be governed by and construed in accordance with, the laws of the
State of New York.

 

(d)                                 Successors and Assigns.  The provisions of
this Forbearance Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

(e)                                  Counterparts.  This Forbearance Agreement
may be executed in counterparts, each of which when so executed will be deemed
an original, but all such counterparts together will constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Forbearance Agreement by facsimile or other similar method of electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Forbearance Agreement.

 

(f)                                   Amendment.  This Forbearance Agreement may
only be amended or modified in writing by the Facility Lessee, the Lease
Indenture Trustee, the Pass Through Trustee and each Consenting
Certificateholder.

 

8.                                      Venue; Jury Trial Waiver. THIS
FORBEARANCE AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING VENUE AND
JURY TRIAL WAIVER SET FORTH IN FACILITY LEASE AGREEMENTS, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

8

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank; signature pages follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

GenOn Mid-Atlantic LLC

 

 

 

 

 

/s/ Gaetan Frotte

 

By: Gaetan Frotte

 

Its: Treasurer

 

 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

U.S. Bank National Association,

not in its individual capacity, but solely as Lease

Indenture Trustee for each of Morgantown OL1,

Morgantown OL2, Morgantown OL3, Morgantown

OL4, Morgantown OL5, Morgantown OL6, and

Morgantown OL7

 

 

/s/ Deborah A. Ibrahim

 

By: Deborah A. Ibrahim

 

Its: Vice President

 

 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------


 

U.S. Bank National Association,

not in its individual capacity, but solely as Pass

Through Trustee for the Southern Energy Mid-

Atlantic Series B Pass Through Trust

 

 

/s/ Deborah A. Ibrahim

 

By: Deborah A. Ibrahim

 

Its: Vice President

 

 

 

U.S. Bank National Association,

not in its individual capacity, but solely as Pass

Through Trustee for the Southern Energy Mid-

Atlantic Series C Pass Through Trust

 

 

/s/ Deborah A. Ibrahim

 

By: Deborah A. Ibrahim

 

Its: Vice President

 

 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------